Detailed Action 
1. 	This office action is in response to the communicated dated 30 November 2020 concerning application number 16/432,985 effectively filed on 06 June 2019.

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 1-10 are pending and under consideration for patentability; claims 1-5 have been currently amended; and claims 6-10 have been added. 

Response to Arguments
4. 	Applicant’s arguments dated 30 November 2020 have been fully considered but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims. 
	The Examiner has addressed Applicant’s arguments in regards to the amended limitations within the updated text below. 
Claim Rejections - 35 USC § 103
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claims 1, 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan et al. (US 2014/0142670 A1) in view of Sugihara et al. (US Patent No. 5,810,725). 
	Regarding claim 1, Radhakrishnan teaches a high-frequency electrode for a medical device, the high-frequency electrode (electrode [abstract, 0005]) comprising: 
 5an electrode base material made of a metal or an alloy (tantalum [0005]), the metal or the alloy having a melting point of 20000C or higher (tantalum’s melting point is known to be higher than 2000 degrees Celsius); and 
an oxide added to the electrode base material (iridium-oxide coated over tantalum [0053]).
However, Radhakrishnan does not explicitly teach the oxide dispersed in the electrode base material and the oxide having a particle diameter of 2 micrometers or more. 
	The prior art by Sugihara is analogous to Radhakrishnan, as they both teach electrodes used in medical applications ([column 1, lines 15-25]). 
	Sugihara teaches the oxide dispersed in the electrode base material (the oxide is disposed within the metal coating ([column 3, lines 9-16]), the oxide having a particle diameter of 2 micrometers or more ([column 1, lines 41-49]).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Radhakrishnan’s oxide coating 
	Regarding claim 2, Radhakrishnan in view of Sugihara suggests the high-frequency electrode according to claim 1. Radhakrishnan and Sugihara do not explicitly teach wherein the particle diameter of the oxide is equal to or less than 1/100 of a representative length of an electrode shape of an effective electrode region of the high-frequency electrode in a narrow of the electrode shape.
	However, the Examiner respectfully submits that it would have been obvious to configure the electrode suggested by Radhakrishnan in view of Sugihara such that the particle diameter of the oxide is equal to or less than 1/100 of a representative length of an electrode shape of an effective electrode region in a narrow direction of the electrode shape (MPEP 2144.04 IV. A. Change in Size / Proportion). The advantage of this diameter configuration will allow the oxide to provide conductivity to an effective region of the electrode. This modification is a matter of changing size, which has been held by the Courts as being obvious to the skilled artisan. 
Regarding claim 3, Radhakrishnan teaches wherein the electrode base material contains tantalum ([0005]). 
	Regarding claim 5, Radhakrishnan teaches a medical device comprising the high-frequency electrode according to claim 1 ([abstract, 0005]). 
	 
4 is rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan et al. in view of Sugihara et al., further in view of Stalder et al. (US 2012/0083782 A1).
Regarding claim 4, Radhakrishnan in view of Sugihara suggests the high-frequency electrode for a medical device according to claim 1. Radhakrishnan and Sugihara do not explicitly teach 20wherein a standard energy of formation in the standard state (298.15 K and 105 Pa) of the oxide is equal to or less than -240 kcal/mol.
The prior art by Stalder is analogous to Radhakrishnan, as they both teach medical electrodes ([abstract]). 
Stalder teaches wherein a standard energy of formation in the standard state (298.15 K and 105 Pa) of the oxide is equal to or less than -240 kcal/mol (Applicant list oxides such as cerium oxide, which contains standard energy of formation that is equal to or less than -240 kcal/mol [0015]. Stalder teaches an electrode coated with cerium oxide [0054]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to substitute the iridium-oxide coating suggested by Radhakrishnan in view of Sugihara for the cerium oxide coating, as taught by Stalder. The benefit of replacing the iridium-oxide coating with the cerium oxide coating will allow for reducing the work function of the metallic electrode. 

8. 	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan et al. in view of Sugihara et al., further in view of Fisk (US 2016/0367159 A1).

The prior art by Fisk is analogous to Radhakrishnan, as they both teach medical electrodes coated with an oxide ([abstract, 0010, 0024]). 
Fisk teaches wherein an amount of the oxide dispersed in the electrode base material is 1 to 20 parts by mass of the oxide with respect to 100 parts by mass of the electrode base material (electrode with metal substrate has a maximum or no more than 20% atomic weight of oxygen content in the form of an oxide of the metal ([0010, 0024]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the oxide within the electrode suggested by Radhakrishnan in view of Sugihara with a maximum weight percentage of 20 percent, as taught by Fisk. The benefit of this modification will help prevent oxidation and corrosion reactions that can be detrimental to the performance of the electrode (see paragraph [0041] within the prior art by Fisk). 
Regarding claim 7, Fisk teaches wherein an amount of the oxide dispersed in the electrode base material is 1 to 10 parts by mass of the oxide with respect to 100 parts by mass of the electrode base material (electrode with metal substrate has a maximum or no more than 10% atomic weight of oxygen content in the form of an oxide of the metal ([0010, 0024]).

9. 	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan et al. in view of Sugihara et al., further in view of Martinez et al. (US 2010/0312294 A1). 
Regarding claim 8, Radhakrishnan in view of Sugihara suggests the high-frequency electrode according to claim 1. Radhakrishnan and Sugihara do not explicitly teach wherein the oxide is a nonconductor.
The prior art by Martinez is analogous to Radhakrishnan, as they both teach medical electrode assemblies with an oxide coating ([abstract]). 
Martinez teaches wherein the oxide is a nonconductor (Martinez teaches dielectric materials for the electrode which comprises oxides such as yttrium oxide, zinc oxide, titanium oxide, etc. [abstract, claim 2]. Dielectric materials are known to be electrical insulators or nonconductors [0049]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to substitute the oxide within the electrode suggested by Radhakrishnan in view of Sugihara with a nonconductive or dielectric oxide, as taught by Martinez. The benefit of this modification will provide electrical insulation on regions of the electrode. 
Regarding claim 9, Martinez teaches wherein the oxide is yttrium oxide ([0074, claim 2]). 
Regarding claim 10, Martinez teaches wherein the oxide is titanium oxide ([0074, claim 2]). 

Warning Regarding Duplicate Claims
10. 	Applicant is advised that should claim 9 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Statement on Communication via Internet
11. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:

Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
12. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/ANKIT D TEJANI/Primary Examiner, Art Unit 3792